                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 AMANDA HUGHES,

         Plaintiff
                                                 Case No. 3:18-cv-00378-slc
              v.

 ANDREW MARSHALL SAUL,
 Commissioner of Social Security,

         Defendant.


     ORDER ON THE PARTIES' JOINT MOTION FOR AN INDICATIVE RULING


      Pursuant to the parties' Joint Motion for an Indicative Ruling on a Motion for Relief

that Is Barred by a Pending Appeal Pursuant to Federal Rule of Civil Procedure 62.l(a)(3),

this Court now, upon substantive review, hereby enters an order that the parties' Joint

Motion for an Indicative Ruling on a Motion for Relief that Is Barred by a Pending Appeal

Pursuant to Federal Rule of Civil Procedure 62.l(a)(3), is granted. The Court indicates

that it is inclined to grant relief from its September 30, 2019, judgment should the court

of appeals remand for that purpose


                              n+
                     D this ~ u a r y , 2020.


      Honora e Stephen L. Crocker
      United States Magistrate Judge
